 

AMENDMENT NO. 1

TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of May 16,
2014, among the following: (i) ROLLER BEARING COMPANY OF AMERICA, INC., a
Delaware corporation (the “Borrower”); (ii) RBC BEARINGS INCORPORATED, a
Delaware corporation (“Holdings”), (iii) the financial institutions listed on
the signature pages hereof; and (iv) JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”), the Swing Line Lender and an
LC Issuer under the Credit Agreement (as hereafter defined).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, dated as of November 30, 2010 (as
heretofore amended, supplemented or otherwise modified, the “Credit Agreement”),
among the Borrower, Holdings, various financial institutions party thereto from
time to time (the “Lenders”) and the Administrative Agent, the Borrower has been
extended certain loans and other financial accommodations;

 

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein;

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

Section 1. DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 

Section 2. AMENDMENTS TO THE CREDIT AGREEMENT.

 

The Credit Agreement is hereby amended as follows:

 

2.1 Amendment to Section 1.1. The definition of “Consolidated EBITDA” set forth
in Section 1.1 is amended to insert the following proviso immediately at the end
of the first sentence of such definition:

 

“; provided that, solely for purposes of the calculation of the Fixed Charge
Coverage Ratio for the Testing Period ending on or about June 30, 2014 and each
Testing Period ending thereafter, Consolidated Fixed Charges shall be calculated
without giving effect to the Specified Dividend for purposes of the foregoing
clause (v)”

 

2.2 Amendment to Section 1.1. Section 1.1 is amended to add the following
definition thereto in the appropriate alphabetical order:

 

““Specified Dividend” means the one-time dividend paid by Holdings in respect of
its Equity Interests during the fiscal quarter of Holdings ending on or about
June 30, 2014 in an aggregate amount not to exceed $50,000,000.”

 

2.3 Amendment to Section 7.7(e). Section 7.7(e) shall be replaced in its
entirety with the following:

 

 

 

 



 

“(e) Holdings may declare and pay or make Capital Distributions, provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Borrower will be in compliance with the
financial covenants set forth in Section 7.8. after giving pro forma effect to
each such Capital Distribution, and (iii) the aggregate amount of all Capital
Distributions made by the Borrower during any fiscal year shall not exceed
$70,000,000.”

 

Section 3. REPRESENTATIONS AND WARRANTIES.

 

Each of the Borrower and Holdings hereby represents and warrants to the Lenders
and the Administrative Agent as follows:

 

3.1 Enforceability; Continuing Effectiveness. This Amendment has been duly and
validly executed by an authorized executive officer of the Borrower or Holdings,
as applicable, and constitutes the legal, valid and binding obligation of the
Borrower or Holdings, as applicable, in each case, enforceable against it in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles including principles of
commercial reasonableness, good faith and fair dealing (whether enforceability
is sought by proceedings in equity or at law). The Credit Agreement, as amended
by this Amendment, remains in full force and effect and remains the valid and
binding obligation of the Borrower or Holdings, as applicable, enforceable
against it in accordance with its terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles including principles
of commercial reasonableness, good faith and fair dealing (whether
enforceability is sought by proceedings in equity or at law). Each of the
Borrower and Holdings hereby ratifies and confirms the Credit Agreement, as
amended by this Amendment.

 

3.2 No Default or Event of Default. Both before and after given effect to this
Amendment, no Default or Event of Default is existing or will be existing.

 

3.3 Representations and Warranties. Both before and after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and will be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and will be true and correct as of such earlier date, and except
to the extent such representations and warranties are qualified by materiality,
contain dollar thresholds or have “Material Adverse Effect” qualifiers, in which
case, such representations and warranties are true and will be true and correct
in all respects).

 

Section 4. CONDITIONS TO EFFECTIVENESS.

 

This Amendment shall become effective as of the date and time at which each of
the following conditions precedent shall have been fulfilled:

 

4.1 This Amendment. The Administrative Agent shall have received from the
Borrower, Holdings, the Required Lenders and the Administrative Agent a
counterpart of this Amendment, executed and delivered by a duly authorized
officer of each such Person.

 

4.2 Guarantor Acknowledgment. The Administrative Agent shall have received from
each Subsidiary Guarantor and from Holdings, a counterpart to the Guarantor
Acknowledgment attached hereto as Annex A, executed and delivered by a duly
authorized officer of each such Person.

 



2

 



 

Section 5. MISCELLANEOUS.

 

5.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof (other than Section 5-1401 of the New York
General Obligations Law).

 

5.2 Severability. In the event any provision of this Amendment should be
invalid, the validity of the other provisions hereof and of the Credit Agreement
shall not be affected thereby.

 

5.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute but one and the same
agreement.

 

5.4 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or any other Loan Document, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other documentation executed in connection therewith. Further, none of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver or consent to any Default or Event of Default under the Credit
Agreement, as amended by this Amendment.

 

5.5 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement amended hereby to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment and
each reference to the Credit Agreement, any other Loan Document or in any other
document, instrument or agreement executed and/or delivered in connection with
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement, as amended by this Amendment.

 

[Signature Pages Follow]

 



3

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 



  ROLLER BEARING COMPANY OF AMERICA, INC., as Borrower               By:    
Name: Daniel A. Bergeron     Title: Vice President, CFO         RBC BEARINGS
INCORPORATED, as Holdings               By:       Name: Daniel A. Bergeron    
Title: Vice President, CFO

 




Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 

 

 



  JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent, the Swing Line Lender, an
LC Issuer and a Lender               By:       Name:     Title:      

 





Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

  



  KEYBANK NATIONAL ASSOCIATION,
as a Lender               By:       Name:     Title:      

 



Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 

 



  Bank of America, N.A.,
as a Lender               By:       Name:     Title:      

 



Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 

  



 

WELLS FARGO BANK, N.A.,
as a Lender

              By:       Name:     Title:      

 



Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010

 

 

 



 



 

RBS CITIZENS, N.A.,
as a Lender

              By:       Name:     Title:      



 



Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 





 

FIFTH THIRD BANK,
as a Lender

              By:       Name:     Title:      



 



Signature Page to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 

ANNEX A

 

GUARANTOR ACKNOWLEDGEMENT

 

Each of the undersigned hereby acknowledges and agrees to the terms of Amendment
No. 1 to Credit Agreement, dated as of May 16, 2014 (the “Amendment”), among :
(i) ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware corporation (the
“Borrower”); (ii) RBC BEARINGS INCORPORATED, a Delaware corporation
(“Holdings”), (iii) the financial institutions listed on the signature pages
thereof; and (iv) JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), the Swing Line Lender and an LC Issuer. Each of the
undersigned hereby confirms that, upon the effectiveness of the Amendment, each
Security Document, the Parent Guaranty (if applicable), the Subsidiary Guaranty
(if applicable) and each other Loan Document to which such undersigned is a
party, shall remain in full force and effect and be the valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles including principles of
commercial reasonableness, good faith and fair dealing (whether enforceability
is sought by proceedings in equity or at law). The undersigned hereby further
confirms that, upon the effectiveness of the Amendment, the Parent Guaranty or
the Subsidiary Guaranty, as applicable, shall continue to guaranty the
Guaranteed Obligations (as defined therein).

 

Capitalized terms used herein but not defined are used as defined in the Credit
Agreement.

 

Dated as of May 16, 2014

 

[Signature Pages Follow]

 

 

 

 

 

 



  RBC BEARINGS INCORPORATED               By:     Name: Daniel A. Bergeron  
Title: Vice President & CFO               RBC OKLAHOMA, INC.               By:  
  Name: Daniel A. Bergeron   Title: Vice President & CFO               RBC NICE
BEARINGS, INC.               By:                     Name: Daniel A. Bergeron  
Title: Vice President & CFO               RBC LINEAR PRECISION PRODUCTS, INC.  
            By:        Name: Daniel A. Bergeron   Title: Vice President & CFO  
            INDUSTRIAL TECTONICS BEARINGS   CORPORATION               By:     
Name: Daniel A. Bergeron   Title: Vice President & CFO    



 



Signature Page to Guarantor Acknowledgement to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 



  RBC PRECISION PRODUCTS - PLYMOUTH,   INC.           By:           Name: Daniel
A. Bergeron   Title: Vice President & CFO           RBC PRECISION PRODUCTS -
BREMEN,   INC.           By:     Name: Daniel A. Bergeron   Title: Vice
President & CFO           RBC LUBRON BEARING SYSTEMS, INC.   (FORMERLY KNOWN AS
TYSON BEARING   COMPANY, INC.)           By:     Name: Daniel A. Bergeron  
Title: Vice President & CFO           RBC AIRCRAFT PRODUCTS, INC.           By:
    Name: Daniel A. Bergeron   Title: Vice President & CFO           RBC
SOUTHWEST PRODUCTS, INC.           By:     Name: Daniel A. Bergeron   Title:
Vice President & CFO








Signature Page to Guarantor Acknowledgement to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010



 

 

 

 



  ALL POWER MANUFACTURING CO.           By:              Name: Daniel A.
Bergeron   Title: Vice President & CFO           RBC CBS COASTAL BEARING
SERVICES LLC           By:     Name: Daniel A. Bergeron   Title: Vice President
& CFO



 



Signature Page to Guarantor Acknowledgement to Amendment No. 1

Roller Bearing Company of America, Inc.

Credit Agreement dated as of November 30, 2010





 

 